Opinion issued January 16, 2020




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-19-00172-CV
                           ———————————
                   QUINCY DESHAN BUTLER, Appellant

                                       V.

                       BANK OF AMERICA, Appellee


                   On Appeal from the 55th District Court
                           Harris County, Texas
                     Trial Court Case No. 2018-40373


                         MEMORANDUM OPINION

      Quincy Deshan Butler, an inmate, appeals the trial court’s judgment

dismissing Butler’s underlying civil action for want of prosecution. We conclude

that Butler has failed to comply with the requirements of Chapter 14 of the Texas
Civil Practice and Remedies Code and therefore dismiss his appeal without reaching

the merits of his challenge to the trial court’s dismissal. See, e.g., Wilkerson v.

Ramsey 1 Unit, No. 01-14-00790-CV, 2015 WL 1825802, at *1–2 (Tex. App.—

Houston [1st Dist.] Apr. 21, 2015, no pet.); Deroven v. Blanchard, No. 10–14–

00223–CV, 2014 WL 5316730, at *1 (Tex. App.—Waco, Oct. 16, 2014, no pet.);

Cantu v. Curran, No. 14–13–00704–CV, 2014 WL 866027, at *2 (Tex. App.—

Houston [14th Dist.] Mar. 4, 2014, pet. denied).

      Because this case involves a suit brought by an inmate in a district court in

which the inmate filed an affidavit or unsworn declaration of inability to pay costs,

the action is governed by Chapter 14 of the Civil Practice and Remedies Code. See

TEX. CIV. PRAC. & REM. CODE § 14.002(a). “A trial court may dismiss an inmate’s

lawsuit for failing to comply with the procedural requirements of Chapter 14.” Scott

v. Gallagher, 209 S.W.3d 262, 265 (Tex. App.—Houston [1st Dist.] 2006, no pet.)

(citing Williams v. Brown, 33 S.W.3d 410, 412 (Tex. App.—Houston [1st Dist.]

2000, no pet.)).

      Effective as of January 1, 2012, Chapter 14 of the Civil Practice and Remedies

Code was amended so that its requirements regarding inmate litigation apply to

actions filed in an appellate court. See TEX. CIV. PRAC. & REM. CODE § 14.002(a)

(as amended, Chapter 14 applies to “an action, including an appeal or original

proceeding, brought by an inmate in a district, county, justice of the peace, or small


                                          2
claims court or an appellate court, including the supreme court or the court of

criminal appeals, in which an affidavit or unsworn declaration of inability to pay

costs is filed by the inmate.”) (emphasis added); see also Douglas v. Moffett, 418
S.W.3d 336, 339 (Tex. App.—Houston [14th Dist.] 2013, no pet.); Hickman v. Tex.

Dep’t of Criminal Justice, No. 13–12–00437–CV, 2013 WL 3770916, at *2 (Tex.

App.—Corpus Christi–Edinburg July 18, 2013, no pet.). “When an inmate litigant

files an affidavit or unsworn declaration of inability to pay costs, Chapter 14 requires

the inmate to file an additional affidavit or declaration setting forth specific details

on all previous actions filed pro se, other than a suit brought under the Texas Family

Code.”    Moffett, 418 S.W.3d at 339 (citing TEX. CIV. PRAC. & REM. CODE

§ 14.004(a)); see also Douglas v. Porter, No. 14–10–00055–CV, 2011 WL 1601292,

at *2–3 (Tex. App.—Houston [14th Dist.] Apr. 26, 2011, pet. denied). This

additional affidavit or unsworn declaration must be accompanied by a certified copy

of the inmate’s “trust account statement.”         TEX. CIV. PRAC. & REM. CODE

§§ 14.004(c), 14.006(f).

      “The filings required under [C]hapter 14 are ‘an essential part of the process

by which courts review inmate litigation.’” Douglas v. Turner, 441 S.W.3d 337,

339 (Tex. App.—Waco 2013, no pet.) (quoting Hickson v. Moya, 926 S.W.2d 397,

399 (Tex. App.—Waco 1996, no writ)); see also Hickman, 2013 WL 3770916, at

*2. Failure to file the required affidavit or declaration of previous filings or the


                                           3
inmate account statement can result in dismissal without notice or hearing. See

Turner, 441 S.W.3d at 339; see also Hickman, 2013 WL 3770916, at *2. When the

inmate fails to comply with the affidavit requirements, the court may assume that

the current action is substantially similar to one previously filed by the inmate and

is frivolous. See Turner, 441 S.W.3d at 339; see also Hickman, 2013 WL 3770916,

at *2.

         On appeal, Butler filed an affidavit of inability to pay costs. However, Butler

did not file a certified copy of his inmate trust account statement with his affidavit

of inability to pay costs, nor did he file an additional affidavit or declaration relating

to previous filings. After being notified that this appeal was subject to dismissal

unless he fulfilled all of the missing Chapter 14 requirements, Butler filed a copy of

his trust account statement but failed to file an affidavit or declaration regarding

previous filings. Accordingly, because the requirements of Chapter 14 apply to this

appeal and have not been met, we dismiss the appeal without notice as frivolous.

See Wilkerson, 2015 WL 1825802, at *1–3; Gozdowski v. T.D.C.J.-I.D., No. 12–14–

00350–CV, 2014 WL 6983246, at *1 (Tex. App.—Tyler Dec. 10, 2014, no pet.).

Any pending motions are dismissed as moot.

                                    PER CURIAM
Panel consists of Chief Justice Radack and Justices Landau and Hightower.




                                            4